DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Objections
Claims 13-15 are objected to because:
Claim 13, lines 1-2, “a low voltage contact assembly” should be –the low voltage contact assembly-.
Claim 14, lines 1-2, “a low voltage contact assembly” should be –the low voltage contact assembly-.

   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-12, 16 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Biedunkiewicz et al, US 9293271 [Biedunkiewicz].
Regarding claim 1, Biedunkiewicz discloses (figs. 1-8) a low voltage contact assembly (1) comprising a rotating support (4) having a body adapted to rotate around a rotation axis (D) and supporting at least a first couple of movable contacts (2, 3) that can be couple to / uncoupled from corresponding first fixed contacts (7.2) by rotation around said rotation axis (D), said first couple of movable contacts comprising a first (2)and a second (3) movable contacts housed in said rotating support (4) and each having a corresponding first (2.1) and second (3.1) elongated contact body with a contact end protruding from said rotating support (4), said first (2.1) and second (3.1) elongated contact bodies lying parallel to each other in a rotation plane substantially perpendicular to said rotation axis (D), said low voltage assembly (1) comprises comprising a pressure exerting device having a pressing bar (5, 10.1) operatively coupled to said first (2.1) and second (3.1) elongated contact body and transversally placed with respect to said rotation plane of said first (2.1) and second (3.1) elongated contact bodies, and a first (6.1) and a second (6.2) elastic elements positioned at opposite ends of said pressing bar (5, 10.1), said pressing bar (5, 10.1) further comprising a first and a second operating surface each 
Regarding claim 2, Biedunkiewicz further discloses where said first (6.1) and second (6.2) elastic elements each have a first end fixed on said rotating support (4) and a second end acting on said pressing bar (5, 10.1).
Regarding claims 3 and 16, Biedunkiewicz further discloses where said first (5.3) and second (5.4) pressing surface are curved surfaces symmetrically protruding from said pressing bar (5, 10.1).
Regarding claims 6 and 19, Biedunkiewicz further discloses where said pressing bar (5, 10.1) is a substantially cylindrical bar transversally positioned in said rotating support (4) with respect to said first (2.1) and second (3.1) elongated contact bodies.
Regarding claim 7, Biedunkiewicz further discloses where said pressing bar (5, 10.1) comprises a first and a second seat for said second end of said first (6.1) and second (6.2) elastic elements, respectively.
Regarding claim 8, Biedunkiewicz further discloses where said first (6.1)and second (6.2) elastic elements respectively comprise a first and a second spring (6.1, 6.2) each having a first end fixed on said rotating support (4)- and a second end acting on said pressing bar (5, 10.1).
Regarding  claim 10, Biedunkiewicz further comprising a second couple of movable contacts (2, 3) that can be coupled to / uncoupled from corresponding second fixed contacts  (7.1) by rotation around said rotation axis (D), said second couple of movable contacts comprising a third (2) and a fourth (3) movable contacts housed in said rotating support (4) and each having a corresponding third (2.2) and fourth (3.2) elongated contact body with a contact end protruding from said rotating support (4), said third (2.2) and fourth (3.2) elongated contact bodies lying parallel to each other in a rotation plane substantially perpendicular to said rotation axis (D).

Regarding claims 12 and 20, Biedunkiewicz further discloses where said first (2.1) and third (2.2) elongated contact bodies are made in a single piece and said second (3.1) and fourth (3.2) elongated contact bodies are made in a single piece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biedunkiewicz in view of Carrara, US 6989501.
Regarding claim 9, Biedunkiewicz fails to explicitly disclose wherein said pressing bar and said first and second elastic elements of said pressure exerting device are a single body.
Carrara discloses (figs. 1-3) a movable contact (2) where a pressing bar (7) and a first (11) and second (12) elastic elements of a pressure-exerting device (10) are a single body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact assembly of Biedunkiewicz with the pressure-exerting device of Carrara, thereby eliminating the rigid support subjected to stress and seizures and thus improved mechanical stress distribution, electrical functionalities and constructive simplification.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Biedunkiewicz in view of Azzola et al, US 7116194 [Azzola].

Azzola discloses (figs. 1-2) a circuit breaker having a low voltage-switching pole (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact assembly of Biedunkiewicz with inclusion of the switching pole of Azzola, thereby providing a containment element to contain and rigidly couple mechanically the various poles to each other.
Regarding claim 14, Biedunkiewicz fails to explicitly disclose a low voltage-switching device.
Azzola discloses (fig. 6) a circuit breaker having a low voltage-switching device (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact assembly of Biedunkiewicz with inclusion of the switching device of Azzola, thereby providing a single case divided internally into compartments containing  multiply poles and ensuring adequate electrical insulation among the poles.
Regarding claim 15, Biedunkiewicz fails to explicitly disclose a low voltage circuit breaker.
Azzola discloses (fig. 6) a low voltage circuit breaker (50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the contact assembly of Biedunkiewicz with inclusion of the circuit breaker of Azzola, thereby providing a single case divided internally into compartments containing  multiply poles and ensuring adequate electrical insulation among the poles.
Allowable Subject Matter
Claims 4-5 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 5 and 18, the prior art fails to teach or show, alone or in combination, the claimed low voltage contact assembly, wherein said first and second pressing surface are curved surfaces asymmetrically protruding from at least a portion of said pressing bar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biedunkiewicz et al, Kim, Park, Rajauria et al, Uchida et al, Morel et al, Vial et al and Shmukler et al are examples of circuit breakers comprising rotary movable contactor assemblies, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833